Knutson, Chief Justice.
This is an appeal from an order of the district court discharging a writ of habeas corpus issued upon appellant’s petition.
Extradition proceedings were instituted by the governor of the Commonwealth of Virginia for return of appellant to answer to the crime of escape from custody while serving a sentence in Virginia for armed robbery. The governor of Minnesota issued a rendition warrant after a hearing on April 25, 1966. Appellant thereupon filed a petition for a writ of habeas corpus with the Ramsey County District Court, claiming mainly that the Commonwealth of Virginia had not sustained its proof that he was in Virginia at the time the crime was committed.
The requisites for valid extradition in a case of this kind have so recently and comprehensively been discussed in State v. Limberg, 274 Minn. 31, 142 N. W. (2d) 563, that it would be futile to restate them here. The link missing in the Limberg case, namely, proof that the person whose extradition was sought was in the state at the time the crime was committed, was furnished here by an employee of the Virginia State Farm, a portion of the State Penitentiary, who testified that relator was a prisoner at the farm; that he saw relator daily for a period of 6 months; and that relator escaped from the work farm on August 30, 1965, as charged in the warrant seeking extradition. With that proof the case was complete and the court properly discharged the writ of habeas corpus.
Relator is remanded to the custody of the sheriff of Ramsey County for transfer to the proper authorities in the Commonwealth of Virginia.